Exhibit 10.2

Separation Agreement and Release of Claims

This Settlement Agreement (the “Agreement”) is between Pacer International, Inc.
and Peter K. Baumhefner (“you”) and memorializes our mutual agreement and
understanding in connection with the termination of your employment with Pacer
Stacktrain, Inc. (“Pacer”), and its Affiliates (as defined in Section 19 below)
(collectively, the “Company”) and settlement and release of potential claims as
noted below. This Agreement shall become effective as set forth in Section 4
below. Accordingly, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Pacer and you hereby
agree as follows:

1. Termination of Employment. This Agreement shall constitute the parties’
acknowledgment of the termination of your employment with Pacer and its
Affiliates, including any and all positions held by you as a director or officer
of Pacer or any of its Affiliates and any and all positions held by you as
administrator or trustee of any employee benefit plan or related trust
maintained or created by or on behalf of Pacer or any of its Affiliates, in all
cases effective as of July 2, 2010 (the “Termination Effective Date”). Upon the
Termination Effective Date, Pacer shall pay to you (a) any unpaid portion of
your base salary for service through the Termination Effective Date, (b) a lump
sum amount for all accrued but unused vacation and personal leave time during
your employment, and (c) reimbursement for any expenses incurred on or before
the Termination Effective Date for which you have not already been reimbursed,
subject to and in accordance with the Company’s travel and entertainment policy.

2. Payments Upon Termination of Employment.

(a) After the later to occur of the Termination Effective Date or eight (8) full
days following the execution of this Agreement, and provided that you have not
revoked this Agreement, the Company will make the following payments to you so
long as you are not in breach or violation of, or noncompliance with, any
provision of this Agreement and do not engage in any activity or conduct
proscribed by Sections 6 through 10 inclusive (regardless of the extent to which
such Sections may be enforced under applicable law):

(i) an aggregate amount equal to $232,455 payable in bi-weekly installments over
a period of twelve (12) months following the Termination Effective Date in such
manner and at such times as is generally the Company’s policy for payment of
executive compensation;

(ii) a pro rata bonus (or portion thereof) for the period from January 1, 2010,
through the Termination Effective Date, if any bonus is awarded and payable to
you under and in accordance with the Company’s 2010 performance bonus plan as
adopted by the Board of Pacer International, Inc., to be paid if, when and as
provided in such bonus plan (it being understood that the award of any such
bonus (or portion thereof) is subject to company-wide, business unit, and/or
functional group specific performance criteria and your individual performance
assessment for such pro-rated period); and

(iii) premiums due for continued group health insurance coverage through the
Company under COBRA through June 30, 2011 or such earlier date on which you
become covered by substitute group health insurance, subject to your timely
election to continue COBRA coverage.

(b) Without limiting any other provision of this Agreement, if you die on or
after the Termination Effective Date, your heirs, beneficiaries or estate, as
their respective interests may appear (but without duplication), shall be
entitled to receive or continue to receive those amounts that would otherwise
have been due and payable to you pursuant to this Section 2.



--------------------------------------------------------------------------------

3. Release.

(a) For and in consideration of the covenants and agreements of the Company in
this Agreement, which are greater than those to which you would be entitled
under any offer letter extended to you by the Company or any of its predecessors
(the “Offer Letter”), the Employment Agreement dated as of December 14, 2007,
between you and Pacer, as amended (the “Employment Agreement”) and any other
agreements between you and the Company or Company severance policy, as well as
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and as a material inducement to the Company to enter
into this Agreement, you hereby knowingly and voluntarily waive, release, acquit
and forever discharge Pacer and its Affiliates and their respective
shareholders, predecessors, successors, assigns, agents, directors, officers,
employees, attorneys, representatives and Affiliates, and all Persons (as
defined in Section 19) acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, which, from
the beginning of time up to and including the date of this Agreement, exist,
have existed or may hereafter exist or arise, based on facts occurring on or
prior to the date hereof, including without limitation any of the foregoing
arising or existing under or in connection with

(i) any such Offer Letter, the Employment Agreement, the letter dated
February 19, 2008 regarding enhanced severance after a change in control, any
stock options, restricted stock, any bonus plans or awards, and other equity
incentives or awards granted to you, your employment or the termination of your
employment with Pacer or any of its Affiliates, and

(ii) any foreign, federal, state, provincial and local laws, including but not
limited to any laws relating to securities, contracts, torts, labor, employment,
civil rights, anti-discrimination and other laws and any other restrictions on
Pacer’s and its Affiliates’ rights with respect to the termination, for whatever
reason, of the employment of its employees, including the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act of 1990; the Employee Retirement Income Security Act of 1974
and the Worker Adjustment and Retraining Notification Act (and any state or
local analogs thereto),

which you or any of your heirs, executors, administrators, legal
representatives, successors-in-interest and/or assigns ever had, now have or at
any time hereafter may have, own or hold against any of the Releasees
(collectively, the “Released Claims”); provided, however, that the Released
Claims do not include (A) rights that cannot by law be released by private
agreement or (B) any of your rights or claims, whenever arising, to be
indemnified by Pacer or any of its Affiliates under and to the extent of the
applicable terms and provisions of Pacer’s or such Affiliate’s charter,
certificate or articles of incorporation, or by-laws.

(b) By executing this Agreement, (i) you hereby represent that you have complied
with all Company policies and procedures during the period of your employment
and you have not filed or permitted to be filed with any court, governmental or
administrative agency, or arbitration tribunal, any of the Released Claims;
(ii) you hereby waive any right that you may have ever had or may now have to
commence a Released Claim against the Releasees; (iii) you hereby represent that
you have not transferred or assigned to any other person any of the Released
Claims; and (iv) you further covenant and agree not to bring or knowingly
participate in any Released Claim or to encourage or permit any such Released
Claim to be filed by any other Person on your behalf. Notwithstanding the
foregoing, nothing in this Agreement precludes you from (A) filing a charge,
including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or municipal fair
employment agency or the National Labor Relations Board (“NLRB”) or
(B) participating in any investigation or proceeding conducted by the EEOC or
such state or municipal agency or the NLRB or (C) enforcing this Agreement.
Nevertheless, through



--------------------------------------------------------------------------------

(c) the execution of this Agreement, you acknowledge and agree that you have
waived the right to recover on any claims in any legal proceeding brought by you
or on your behalf, other than a claim to enforce this Agreement. You agree
further that you will pay Pacer for all costs incurred by Pacer because of your
breach of any of these covenants, including reasonable attorneys’ fees and
expenses incurred in defending against any claim brought by you, in
contravention of this provision. This provision shall not be enforced to the
extent it would be inconsistent with federal regulations regarding the ADEA and
Older Workers Benefit Protection Act. In the event of a successful challenge by
you to the waiver related to a federal claim of age discrimination in this
Agreement, and success on the merits of such a federal age discrimination claim,
a federal court may order that the monies paid to you pursuant to this Agreement
be repaid or setoff against any recovery but only up to the amount of any
recovery by you.

(d) You fully understand that, if any fact with respect to any matter covered by
this Agreement is found after the execution of this Agreement to be other than
or different from the facts now believed by you to be true, you expressly accept
and assume that this Agreement and all releases and waivers herein shall be and
remain effective, notwithstanding such difference in facts. You understand and
acknowledge the significance and consequences of this Agreement and of the
waivers and release contained in this Agreement, and expressly consent that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations and causes of action, if any.

(e) You hereby expressly waive the benefit of Civil Code Section 1542, which is
set forth below; and specifically agree that this release shall extend to claims
arising out of transactions prior to the date of this Agreement, which Pacer or
you do not know or expect to exist in such party’s respective favor at this
time. Civil Code Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

(f) Neither this Agreement nor the consideration provided under it nor
compliance with it shall be construed as an admission by Pacer, its Affiliates
or by you of any liability or violation of any law, statute, duty, contract,
covenant or order.

4. ADEA Waiver, Waiting and Revocation Periods.

(a) You expressly acknowledge that (i) you have been advised and instructed that
you have the right to consult an attorney and that you should review the terms
of this Agreement with counsel of your own selection; (ii) you have been advised
that your waiver and release does not apply to any rights or claims for age
discrimination that may arise after the execution date of this Agreement;
(iii) you have been advised that you have up to forty-five (45) days within
which to consider the terms of this Agreement and seven (7) days thereafter to
revoke your signature as set forth below; (iv) you have had ample time to study
this Agreement and to consult with an attorney, (v) you have carefully read and
fully understand all of the terms of this Agreement and are fully aware of the
Agreement’s contents and legal effects, including the waiver of Civil Code
Section 1542; (vi) you execute this Agreement voluntarily, without coercion or
duress, and of your own free will, (vii) you understand that you are, through
this Agreement, releasing the Releasees (as defined in Section 3(a) above) from
any and all claims you may have against the Releasees, and (viii) you understand
that this Agreement is final and binding. You expressly acknowledge and agree
that this Agreement constitutes a knowing and voluntary waiver of rights under
the Older Workers Benefit Protection Act. You understand that by signing this
Agreement prior to the expiration of forty-five (45) days, you waive your right
to consider the Agreement for the entire forty-five (45) day period.



--------------------------------------------------------------------------------

(b) You understand and agree that this Agreement is revocable by you for seven
(7) days following the signing of this Agreement by you, and that this Agreement
shall not become effective or enforceable until that period has expired without
revocation. This Agreement automatically becomes enforceable and effective on
the eighth (8th) day after the latest date this Agreement is signed by the
parties. This Agreement may be revoked by you by a writing sent to the Company
at the address specified in Section 16, by certified mail post-marked no later
than the seventh (7th) day after the Agreement is signed by you (unless that day
is a Sunday or a holiday, in which event the period is extended to the next day
there is mail service).

5. Company Property. You hereby represent and agree that, on or prior to the
Termination Effective Date or as promptly thereafter as practicable, you will
surrender to the Company all handbooks, manuals, keys, badges, printers, access
cards, credit or charge cards, cell phones and computers of or belonging to or
issued in the name of the Company (unless otherwise agreed by the Company and
subject to compliance with the Company’s information technology processes to
remove any licensed software, Confidential Information or other proprietary data
from any computers or cell phones that you are permitted to retain), all
membership cards for memberships maintained by or in the name of the Company,
all passwords, access codes, all Confidential Information (as defined in
Section 7(b)), all documents, records, and files (including all copies thereof,
regardless of the form or media in which the same exist or are stored) in your
possession and belonging or relating to the Company, and any other personal
property in your possession belonging to the Company. The foregoing requirements
shall be in addition to, and not by way of limitation of, any other provision of
this Agreement.

6. Nondisclosure of Provisions. Except as otherwise compelled by legal or
judicial process, you will maintain the confidentiality of, and you will not
disclose to any Person, any of the terms or provisions of this Agreement, except
for such disclosures (i) to the Equal Employment Opportunity Commission or
comparable state or municipal fair employment agency or (ii) to your attorney,
accountant, tax preparer or other professional financial or legal adviser, or
other legal representative, in each case who is in a confidential relationship
with you and has been advised of your obligations hereunder and whom you shall
cause to comply with this nondisclosure provision, in each case only on a
need-to-know basis in connection with such Person’s services rendered to you or
on your behalf.

7. Confidential Information.

(a) From and after the date hereof, you shall not at any time use or disclose,
divulge, furnish or make accessible to any Person any Confidential Information
(as defined in Section 7(b)) heretofore acquired or acquired during your
employment by the Company for any reason or purpose whatsoever (provided that
nothing contained herein shall be deemed to prohibit or restrict your right or
ability to disclose, divulge, furnish or make accessible any Confidential
Information (i) to any officer, director, employee, Affiliate or representative
of the Company, or (ii) as required by law or judicial process after giving the
Company prompt notice of receipt of any such legal or judicial requirement and
reasonable opportunity to seek a protective order in respect thereof), nor shall
you make or allow use of any Confidential Information for your own purposes or
benefit or for the purposes or benefit of any other Person except Pacer and its
Affiliates. The foregoing obligations are in addition to, and do not replace or
modify your common law duties owed to Pacer, nor do they replace or modify
Pacer’s common law and criminal law rights. Further, these rights and
obligations, as well as your duty to return Pacer property, are binding whether
or not you sign this Agreement.

(b) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as defined in Section 7(c)) of Pacer and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to Pacer or any Affiliate thereof, or the business or assets of
Pacer or any such Affiliate, including: books and records; agent and independent
contractor lists and related information; customer lists and related
information; vendor lists and related information; supplier lists and related
information; employee and personnel lists, policies and related information;
contract terms and



--------------------------------------------------------------------------------

conditions (including those with customers, suppliers, vendors, independent
contractors and agents, and present and former employees); terms and conditions
of permits, orders, judgments and decrees; wholesale, retail and distribution
channels; pricing information, cost information, and pricing and cost structures
and strategies; marketing, product development and business development plans
and strategies; management reports; financial statements, reports, schedules and
other information; accounting policies, practices and related information;
business plans, strategic plans and initiatives, forecasts, budgets and
projections; and shareholder, board of directors and committee meeting minutes
and related information (in each case whether or not any such information is
marked or denoted as confidential); provided, however, that Confidential
Information shall not include (A) information that is generally available to the
public on the date hereof, or which becomes generally available to the public
after the date hereof without action by you, or (B) information that you receive
from a third party who does not have any independent obligation to Pacer or any
of its Affiliates to keep such information confidential and which you do not
know (or reasonably could not have known) is confidential to the Company or any
of its Affiliates.

(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including the following (whether patentable or
not): patents, patent applications, and patent rights; trademarks, trademark
applications, trade names; service marks and service mark applications; trade
dress, logos and designs, and the goodwill associated with the foregoing;
copyrights and copyright applications; certificates of public convenience and
necessity, franchises and licenses; trade secrets, know-how, proprietary
processes and formulae, inventions, improvements, devices and discoveries;
development tools; marketing materials; instructions; Confidential Information;
and all documentation and media constituting, describing or relating to the
foregoing, including manuals, memoranda and records.

8. Nonsolicitation Covenant.

(a) You acknowledge and agree that you have received significant benefits from
your employment with the Company, including compensation and other consideration
inuring to your benefit, as well as introductions to, personal experience with,
training in and knowledge of Pacer and its Affiliates, the industries in which
they engage, and third parties with whom they conduct business. Accordingly, in
consideration of the foregoing, and the payments made and to be made to you in
connection with your employment relationship with the Company and under this
Agreement, you agree that you will not during the twelve (12) month period
beginning on the Termination Effective Date (the “Nonsolicitation Period”) for
any reason:

(i) take any action to solicit, encourage or induce any customer, vendor, agent
or contractor doing business with Pacer or any of its Affiliates to terminate or
alter in any manner adverse to Pacer and its Affiliates his, her or its
business, commercial, agency or other relationship with Pacer or such Affiliate;

(ii) take any action to solicit, encourage or induce any officer, director or
employee, or any exclusive agent or contractor, of Pacer or any of its
Affiliates:

(A) to terminate or alter in any manner adverse to Pacer and its Affiliates his,
her or its business, commercial, employment, agency or other relationship with
Pacer or such Affiliate (including any action to hire, retain, engage or employ
or attempt to hire, retain, engage or employ, any officer, director or employee,
or any exclusive agent or contractor, of Pacer or any of its Affiliates);

(B) to become an officer, director, employee, agent or contractor of you, your
Affiliates or any other Person where such position or relationship would
interfere with such officer’s, director’s, employee’s, agent’s or contractor’s
position or relationship with Pacer or any of its Affiliates; or

(C) to engage directly or indirectly in any Competitive Business; or

 



--------------------------------------------------------------------------------

(iii) engage in or participate in, directly or indirectly, any business
conducted under any name that shall be the same as or similar to the name of
Pacer or any of its Affiliates or any trade name used by any of them.

Ownership by you for investment purposes only of less than 2% of the outstanding
shares of capital stock or class of debt securities of any Person with one or
more classes of its capital stock listed on a national securities exchange or
actively traded in the over-the-counter market shall not constitute a breach of
the foregoing covenant.

(b) As used herein, the term “Competitive Business” means any transportation or
other business that Pacer or any of its Affiliates has engaged in at any time
during the period of your employment in any city or county in any country, state
or province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in providing any of the following:

(i) intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers);

(ii) highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;

(iii) international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

(iv) dry van trucking services, port and rail depot cartage services (whether in
connection with domestic or international shipments or customers), and local and
regional trucking services (including full truckload and less-than-truckload
motor carrier services);

(v) freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;

(vi) comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services , logistics optimization planning, and
vendor bid optimization; and

(vii) intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including doublestack transportation
services.

9. Non-Disparagement. You will not make any public or private statement or take
any action that is, or that is intended to be, slanderous, libelous, derogatory,
harmful, damaging, detrimental or otherwise adverse to Pacer or its Affiliates
or their respective officers, directors or employees, or their respective
businesses, operations, prospects, affairs, or reputations among their
respective customers, vendors, lenders, investors, analysts, competitors,
employees, agents, consultants, contractors and representatives; provided,
however, that the foregoing is not intended to limit your ability to answer
truthfully any questions of fact (as opposed to questions as to your opinion or
belief) that may be put to you under oath in any litigation, arbitration or
governmental investigative proceeding.



--------------------------------------------------------------------------------

10. Transition and Litigation Assistance. If requested by Pacer and for a
reasonable time after notice of termination, you agree to cooperate with Pacer
in connection with the transition of any matters on which you were working to
other personnel within Pacer. At the request and expense of the Company upon
reasonable notice (including, for the time involved after twelve months have
elapsed from the Termination Effective Date, a reasonable payment based on your
per diem earnings on the Termination Effective Date and to the extent that you
can render such assistance without materially adversely affecting your other
business obligations to your employer or other third party), you shall furnish
such information and assistance to Pacer and its Affiliates as the Company may
reasonably require in connection with any issue, claim or litigation in which
Pacer or any of its Affiliates may be involved.

11. Remedies. You acknowledge and agree that the provisions of this Agreement
(including Sections 6 through 10 inclusive) are of a special and unique nature,
the loss of which cannot be adequately compensated for in damages by an action
at law, and that the breach or threatened breach of any of these provisions
would cause the Company irreparable harm. Accordingly, you agree that in the
event of a breach or threatened breach of any of the covenants contained in this
Agreement (including Sections 6 through 10 inclusive), the Company shall be
entitled to (1) immediate relief enjoining such breach or threatened breach in
any court or before any judicial body having jurisdiction over such a claim, and
you waive any requirement that the Company post a bond or other security or
prove that monetary damages are inadequate, and (2) a refund of a portion of the
severance pay amounts paid after the date that such breach commenced. All rights
and remedies provided for in this Agreement are cumulative, are in addition to
any other rights and remedies provided for by law, and may, to the extent
permitted by law, be exercised concurrently or separately. The exercise of any
one right or remedy shall not be deemed to be an election of such right or
remedy or to preclude the exercise or pursuit of any other right or remedy.

12. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any provision of this Agreement is determined to be
partially or wholly invalid, illegal or unenforceable in any jurisdiction, then
such provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or if
such provision cannot be so modified or restricted, then such provision shall,
as to such jurisdiction, be deemed to be excised from this Agreement; provided,
however, that the legality, binding effect and enforceability of the remaining
provisions of this Agreement, to the extent the economic benefits conferred on
the parties by virtue of this Agreement remain substantially unimpaired, shall
not be affected or impaired in any manner, and any such invalidity, illegality
or unenforceability with respect to such provisions shall not invalidate or
render unenforceable such provision in any other jurisdiction.

13. Expenses; Taxes. Each party hereto shall bear his or its own expenses
incurred in connection with this Agreement (including legal, accounting and any
other third party fees, costs and expenses and all federal, state, local and
other taxes and related charges incurred by such party). All references herein
to remuneration, compensation and other consideration payable by Pacer or any of
its Affiliates hereunder to or for the benefit of you or your heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by Pacer or any such Affiliate.

14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the domestic laws of the State of California
applicable to contracts made and to be wholly performed in such State, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.



--------------------------------------------------------------------------------

15. Binding Effect. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior written consent of
Pacer (acting with approval of its Board of Directors). Except as expressly
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable.

16. Notices. (a) All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to the Company, to:

Pacer International, Inc.

One Independent Drive, Suite 1250

Jacksonville, FL 32202

Attention: General Counsel

if to you, to your last address shown in the Company’s personnel records:

(b) All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by nationally-recognized, overnight courier, on the
next business day where sent following dispatch, and (iii) in the case of
mailing, on the third business day where sent next following such mailing. In
this Agreement, the term “business day” means, as to any location, any day that
is not a Saturday, a Sunday or a day on which banking institutions in such
location are authorized or required to be closed.

17. Entire Agreement; Amendment and Waiver. This Agreement embodies the entire
agreement and understanding by and between the parties hereto with respect to
the subject matter hereof and supersedes and preempts any and all prior and
contemporaneous understandings, agreements, arrangements, representations or
communications (whether written or oral) by or between the parties relating to
the subject matter hereof. You acknowledge that the unvested portion of the
restricted stock granted to you are null and void and of no further force or
effect on and as of the Termination Effective Date. Other than this Agreement
and any restricted stock or other equity award agreement, there are no other
understandings, agreements, arrangements, representations or communications
continuing in effect relating to the subject matter hereof. You are not signing
this Agreement in reliance upon any promise, representation or warranty not
expressly contained in this Agreement. Any oral representations regarding this
Agreement shall have no force or effect. No waiver, amendment or modification of
any provision of this Agreement shall be effective unless in writing and signed
by each party hereto. No failure or delay by any party in exercising any right,
power or remedy under this Agreement shall operate as a waiver thereof or of any
other right, power or remedy. The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other or subsequent breach by such other party.

18. Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile or imaged document shall be deemed for all
purposes to constitute such party’s good and valid execution and delivery of
this Agreement.



--------------------------------------------------------------------------------

19. Other Construction and Interpretation Provisions. The use in this Agreement
of the term “including” means “including, without limitation.” The words
“herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “hereinafter”, and other
words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Unless otherwise provided
herein, the measure of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date,
except that, if no corresponding date exists, the measure shall be the next day
of the following month or year (e.g., one month following February 8 is March 8,
and one month following March 31 is May 1). The term “Affiliate” means, with
respect to any Person, any other Person that directly or indirectly through one
or more intermediaries controls, is controlled by or is under common control
with such Person, where “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.

20. Jury Trial Waiver. THE PARTIES WISH THAT APPLICABLE LAWS APPLY TO THE
RESOLUTION OF ANY DISPUTES ARISING UNDER THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF, AND THAT THEIR DISPUTES BE RESOLVED BY AN EXPERIENCED PERSON APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND APPLICABLE LAWS, THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO. YOU
UNDERSTAND THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN IMPORTANT RIGHT
WHICH YOU HEREBY FOREGO.

21. Jurisdiction and Venue; Service of Process. The parties hereto (i) agree
that all disputes among them arising out of, connected with, related to, or
incidental to this Agreement shall be resolved exclusively by state or federal
courts located in Contra Costa County, California, or any appellate court from
any thereof, or by an arbitrator located in Contra Costa County, California, in
such cases where both parties hereto have expressly agreed to binding
arbitration, (ii) irrevocably submit to the jurisdiction of such courts and
waive any objection to venue or defense of an inconvenient forum for any
proceeding in any such court, and (iii) agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of and agreement with the foregoing terms by
signing the enclosed counterpart of this letter agreement in the space provided
below and returning it to the Company at the address stated in Section 16 above.

 

PACER INTERNATIONAL, INC. By:  

/s/ Robert D. Williams

  Name: Robert D. Williams   Title: Vice President

 

Accepted and agreed to:

/s/ Peter K. Baumhefner

Peter K. Baumhefner